Case 1:21-cr-00222-TFH Document 25 Filed 05/12/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA )
)
)
V. ) Criminal Case No. 21-00222 (TFH)

)
GEORGE TANIOS and )
JULIAN KHATER, )
)
Defendants. )
)

ORDER |

Defendants Julian Khater and George Tanios seek to be released on bond pending trial.
See ECF Nos. 18 & 19. The Government opposes both motions. See ECF No. 21. Having
considered all materials submitted to the Court, the evidence, arguments by counsel, and the
factors set forth in 18 U.S.C. § 3142(g), the Court finds that the Defendants would pose a danger
to the community if released.

Pursuant to 18 U.S.C. § 3142(e), the Court finds that no condition or combination of
conditions of release will reasonably assure the safety of the community. For these reasons and
for all of the reasons stated on the record in the bench opinion dictated at the May 11, 2021

hearing on the Defendants’ motions, it is hereby

ORDERED that Defendant Khater’s Motion for Release from Custody [ECF No. 18]
and Defendant Tanios’ Motion to Review Order of Detention [ECF No. 19] are
DENIED.

SO ORDERED. x :
Dated: May 12, 2021 Zo. rs Or

THOMAS F. HOGAN /
United States District Judg
